Nee
\

Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 1 of 13.

FIL ei

JKMeD: USAO#2015R00339_ us piel T Sane, <1, COURT
“. IN THE, [NITED STATES DISTRICT COURT
FOR THE DISTRICT, QE MARYLAND

CLERK” S OFF; IGE

UNITED STATES OF AMERIC MOREA).
BY -| CRIMINAL NO. “OC. 4 - Oc COD- F-08949

     
 

 

Y. EPuTy .
(Extortion Under Color of Official
Right, 18 U.S.C. §1951(a); Felon in
RONALD MAURICE SMITH, Possession of a Gun, 18 U.S.C.
Defendant. 922(g)(1); Forfeiture)
INDICTMENT
COUNT ONE

(Conspiracy to Commit Extortion)

The Grand Jury for the District of Maryland charges that:

Introduction

At all times material to this Indictment:

A. Baltimore City Departments

1. The City of Baltimore is an incorporated municipality in the State of Maryland that,
pursuant to its Charter, established various administrative departments including the Department
of Public Works ("DPW") and the Department of Transportation ("DOT").

2. DPW is responsible for managing solid waste, wastewater, storm water and clean
water services for over 1.8 million residents in the Baltimore metropolitan area. Within DPW, the
Water and Wastewater Maintenance Division (“WWMD”) was responsible for supplying drinking
water and sewer service within the service area.

3. The Baltimore City Code, Article 24 entitled "Water" in Section 21-6 (b) entitled
"Prohibited Conduct" stated:

“Unless authorized by law or by permit from the Department of Public
Works, no person may
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 2 of 13

(1) connect, disconnect, tap, or interfere or tamper with any of the... mains,
pipes, éonduits, connections, taps, “valves, engines or machinery belonging to the
City;

(2) connect with any...main, pipe, conduit, connection, tap, valve, engine or
machinery for the purpose of using or wasting water;

(3) tamper in any way with any meter used to register water consumption; or

(4) introduce water to any premises not entitled to use it.”

4. When a Baltimore City property owner planned to install new or upgraded water
service, Baltimore City required the property owner to use a bonded, approved utilities contractor
to perform the work; DPW did not perform installation of new water, sewer or fire line services.
When the Baltimore City property was a commercial property, the property owner was required to
install a sprinkler system inside the building for fire protection and to install a separate connection
of a designated size from the Baltimore City water main to create a separate, dedicated ‘water
supply for the sprinkler system.

5. DPW required the property owner or their utilities contractor to submit a work
proposal setting forth the work to be performed for new or upgraded water service. Also the
utilities contractor was required to submit to DOT the proposed proj ect's requirements for work in
the public right of way, such as street cuts and excavation to access and tap the City water mains.
DOT and DPW reviewed the work proposal to determine if the estimates were appropriate for the
‘ work to be done, approved the proposal, and issued the permits necessary to perform the street
cuts and access and connect to Baltimore City's water main and/or sewer system. DOT, Office of
Right of Way Services, assessed a $300 traffic control fee and an inspection fee for City costs
related to street-cut permits, inspections and water meter purchases. The inspection fee was
assessed as 9% of the contract cost for the water utilities work. DPW and DOT required the utilities

contractor to obtain a bond or letter of credit for the total cost of the renovation.

6. In Baltimore City, water mains and sewer pipes are separate systems which are
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 3 of 13

generally located underneath public streets or alleys. Each property which receives water service

4 1
t

must be connected to a DPW water main. The connection is from the DPW water main through a
pipe to a water meter vault and from the water meter vault through a pipe to the interior of the
house or building. Once installed, the meter vault can be accessed by lifting the meter vault’s
plate, usually located near the property and on the sidewalk. When the plate is lifted, the water
meter is visible. Likewise, the house or building has a pipe which connects to the DPW sewer
pipes.

7. After a new or upgraded connection from the City water main to the meter vault
was completed, DPW inspected the work and, if approved, DPW created a customer service
account to bill the property owner for the purchase of the water meter and to measure and bill for
water usage at the property.

8. | DPW prohibited all WWMD employees from installing private water services and
accepting a monetary payment while on duty, installing private water service while working on
“City time,” and soliciting private jobs while they were on duty.

B. Relevant Persons and Entities

9, At all times material to this Indictment, RONALD MAURICE SMITH (“SMITH”)

‘was a supervisor in the Water and Waste management Division of DPW. SMITH was responsible

for receiving work orders, dispatching work crews, and supervising work crews on DPW job sites
in connection with service repairs to City water mains, pipes, taps, connections, and valves. SMITH
has never possessed a plumbing license from the State of Maryland. SMITH worked out of the 806
North Haven Street DPW facility and supervised approximately eight (8) employees. SMITH
generally worked the night shift from midnight to 8 a.m.

10. — At all times material to this Indictment, Philip Michael Loverde (“Loverde”) was a
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 4 of 13

licensed plumber in the State of Maryland and one of the owners of All Service Plumbing and i
Drain Cleaning and All Service Plumbing and Heating (collectively "All Services."). All Services )
provided plumbing and heat system installation and repair services in the Baltimore area. All
Services was not approved by the City of Baltimore as a bonded approved contractor able to-
perform work on the City’s water mains.

11. At all times material to this Indictment, a Project Manager, identified as G.H., was
employed with TRF Development Partners (“TRF”), a nonprofit housing affiliate and community
developer with its main offices in Philadelphia, PA. TRF Development Properties contracted with
East Baltimore Historic I] LLC to provide property rehabilitation and construction services. Both
TRF and East Baltimore Historic II engaged in interstate commerce by soliciting private investors
in Pennsylvania and elsewhere and by engaging in building projects in which services and
material 5 moved in interstate commerce.

12. At all times material to this Indictment, D.T., S.C. and A.K. were private citizens
and/or property owners developing private properties in Baltimore City.

13. At all times material to this Indictment, D.T., $.C., and A.K. performed renovations
and construction which included purchases of items and services which originated in interstate

‘commerce.
THE CHARGE

14. During the period from, in and around January 2014 to February 2016, in the

District of Maryland and elsewhere, the Defendant,
RONALD MAURICE SMITH,
Loverde, and others, who are known and unknown to the Grand Jury, did knowingly conspire to

obstruct, delay and affect commerce and the movement of articles and commodities in commerce
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 5of13

by extortion, and attempt to do.so, that is SMITH obtained property with assistance from Loverde
not due to SMITH or his office, from private parties, under color of official right, in violation of
Title 18 United States Code, Section 1951 (a).

PURPOSE OF THE CONSPIRACY

15. It was the purpose of the conspiracy that SMITH would personally enrich himself
and others by using Baltimore City employees, equipment, and materials to install new and
upgraded water, sewer, and fire line services for private developers and property owners without
obtaining the required permits, approvals, and inspections from DPW and DOT, without paying
the Baltimore City fees for water, sewer and/or fire line service installation permits and DOT traffic
control, and without installing water meters while charging lower prices to the private developers
and property owners than City approved, bonded, licensed utilities contractors would charge.

_ MANNER AND MEANS OF THE CONSPIRACY

16. ‘It was a part of the conspiracy for Loverde to obtain plumbing and heating contracts
for All Services and to direct developers, contractors, and property owners to SMITH, who used
his authority as a DPW supervisor to cause a DPW work crew using DPW materials, including a
heavy equipment operator using DPW equipment, to install new water services to private
properties, all without obtaining the necessary permits.

17. It was a part of the conspiracy for SMITH to be paid in cash by the private property
owner or developer either because SMITH asked for a cash payment or by causing Loverde to
create false All Services invoices for work performed by SMITH and DPW crews and causing
Loverde to submit that All Services invoice to the private property owner or developer.

18. It was part of the conspiracy for Loverde to submit the false All Services invoice,

and when All Services was paid, for Loverde to cash the check and provide the cash to SMITH.
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 6 of 13

19. It was part of the conspiracy for-SMITH to cause other DPW employees to.create
and submit false and fictitious DPW service requests and work orders for the purpose of concealing
the use of DPW employees and equipment to install new water, sewer and/or fire line services.

20. ‘It was a part of the conspiracy for SMITH to cause DPW personnel to place metal
plates over the street cuts DPW personnel had made to install the new water services and eventually
to use DPW equipment, personnel and materials to re-pave where the street cuts and excavation
had occurred.

21. It was a part of the conspiracy for SMITH to use DPW crews, equipment, and
material to make street cuts and excavate to provide new water and sewer services for four
properties on Quarry Avenue, Baltimore, MD, and at 1234, 1236, 1238, 1240, 1242, 1244, 1246,
1248 and 1250 N. Gay Street, Baltimore, Maryland, and 1759 East Preston Street, Baltimore, MD.

‘ OVERT ACTS

22. In the District of Maryland and elsewhere, co-conspirators SMITH, Loverde, and
others committed the following overt acts: |

a. | In and around fall 2014, SMITH using a DPW crew and equipment performed
work at four new houses on Quarry Avenue, Baltimore, MD.

b. In October or November 2015, GH on behalf of TRF needed to install a required
fire line at the commercial property at 1759 East Preston Street, and after receiving a $35,000
estimate from a bonded approved contractor, asked Loverde to obtain an estimate from SMITH
to install a fire line at 1759 East Preston Street.

c. On October 22, 2015, Loverde telephoned SMITH and asked SMITH for an

estimate to install a four inch fire line at 1759 East Preston Street and instructed SMITH to meet

with GH at that location.
¥

Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 7 of 13

d. 4 i On. October 23, 2015, SMITH and GH spoke via telephone and GH stated that he
would meet SMITH at North Gay Street on October 23, 2015.

e. In October or November 2015, GH told Loverde that he met SMITH at 1759 East
Preston and SMITH provided an estimate of $17,500, for the fire line installation at 1759 East
Preston Street, which was much cheaper that the City approved and bonded contractor’s estimate.

f. In the fall of 2015, Loverde and GH agreed that Loverde would submit a false All
Services purchase order and invoice, in the amount of $17,500, to TRF for the purpose of obtaining
payment through All Services while concealing SMITH’s and DPW’s involvement in the
installation of the fire line at 1759 East Preston Street.

g. On October 30, 2015, SMITH caused a DPW work order to be generated and a
DPW investigative report entry indicating that DP W employees conducted a TV inspection at 1759
East Preston Street, 7

h. On or about November 2, 2015, Loverde submitted a false All Services purchase

~ order and invoice to TRF, indicating that All Services installed the fire line at 1759 East Preston

Street.

i. On or about November 12, 2015, SMITH and Loverde through G.H. caused TRF
to issue a check to All Services in the amount of $17,500.

j. On December 14, 2015, Loverde and SMITH spoke via telephone and Loverde
warned SMITH that a DPW official arrived at 1759 East Preston Street and questioned the work
that was done related to the street cut.

k, On or about December 14, 2015, SMITH and GH spoke via telephone.

18 U.S.C. § 1951(a)
Case 1:19-cr-00599-CCB Document 1 Filed 12/18/19 Page 8 of 13

iv COUNTS TWO THROUGH FOUR a

 

(Extortion)

The Grand Jury for the District of Maryland further charges:

1. Paragraphs One through Thirteen of Count One are incorporated by reference.

2. On or about the dates set forth below, in the District of Maryland, the Defendant,

RONALD MAURICE SMITH,

did knowingly obstruct, delay and affect commerce and the movement of articles and commodities
in commerce by extortion, that is SMITH, a public employee in the City of Baltimore Department
of Public Works, obtained property from another, namely A.K., not due to SMITH or his office,
under color of official right, in connection with the installation of new water service at residences

on North Fulton Avenue, Madison Avenue and Callow Avenue:

 

 

 

 

 

Count Address Date Amount

Two 24N. Fulton Ave. | May 16, 2015 $2,000.00

Three 1423 & 143] July 20, 2015 & July | $3,000.00 & $3,000.00
Madison Ave. 24, 2015

Four 2306 Callow Ave. | October 2, 2015 _ | $3,000.00 & $1,500.00

 

 

 

 

 

18 U.S.C. § 1951 (a)
Case 1:19-cr-00599-CCB Document 1 Filed 12/18/19 Page 9 of 13

fog oo COUNT FIVE ‘
(Extortion)

The Grand Jury for the District of Maryland further charges:

1. Paragraphs One through Thirteen of Count One are incorporated by reference. —

2.. In and around November 12, 2015, in the District of Maryland, the Defendant,

RONALD MAURICE SMITH,

did knowingly obstruct, delay and affect commerce and the movement of articles and commodities
in commerce by extortion, and attempt to do so, that is SMITH, a public employee in the City of
Baltimore Department of Public Works, with Loverde, obtained property from TRF, in the
approximate amount of $17,500, not due to SMITH or his office, under color of official right, in
connection with the installation of a new fire line at the commercial property, 1759 East Preston

Street, Baltimore, MD.

18 U.S.C. § 1951(a)
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 10 of 13

t t - COUNT SIX . vit
(Extortion)

The Grand Jury for the District of Maryland further charges:

1. Paragraphs One through Thirteen of Count One are incorporated by reference,

2. In and around late 2015, in the District.of Maryland, the Defendant,

RONALD MAURICE SMITH,

did knowingly obstruct, delay and affect commerce and the movement of articles and commodities
in commerce by extortion, and attempt to do so, that is SMITH, a public employee in the City of
Baltimore Department of Public Works, obtained property from another, namely 8.C., in the
approximate amount of $10,000, not due to SMITH or his office, under color of official right, in
connection with the installation of new water service and sewer service at four residences at

Elwood Street and East Baltimore Avenue, Baltimore, MD.

18 U.S.C. §1951(a)

10 -
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 11 of 13

COUNT SEVEN ui. i 4
(Unlawful Possession of a Firearm)
The Grand Jury for the District of Maryland further charges:
- On 6r about February 5, 2016, in the District of Maryland, the defendant,
RONALD MAURICE SMITH
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly possess in and affecting commerce, a .380 caliber Taurus handgun bearing serial |

number KRJ79519 and .380 caliber ammunition,.

18 U.S.C. § 922(g)(1)

1]
Case 1:19-cr-00599-CCB. Document 1 Filed 12/18/19 Page 12 of 13

FORFEITURE: :

The Grand Jury further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the Defendant that
the United States will seek forfeiture as part of any sentence in accordance with Title 18, United
. States Code, § 981 and Title 28, United States Code, § 2461; in the event of the defendant's
conviction under Counts One through Six. |

2. As a result of the offenses set forth in Counts One through Six, the Defendant,

RONALD MAURICE SMITH,
shall forfeit to the United States all property, real or personal, which constitutes or is derived from
proceeds traceable to the extortion under color of official right, including but not limited to, the
following:

(a) a sum of money equal to the value of the monies SMITH received, which is at least

$64,000.

. 3. | Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant that
the United States will seek forfeiture as part of any sentence in accordance with Title 18, United
States Code, § 924(d) and Title 28, United States Code, Section 2461(c) in the event of the
defendant's conviction under Count Seven. | |

4, As aresult of the offense set forth in Count Seven, the defendant shall forfeit to the
United States the firearm and ammunition identified in that offense.

SUBSTITUTE ASSETS
5. If any of the assets described in this Indictment as being subject to forfeiture, as a

result of any act or omission of the Defendant,

RONALD MAURICE SMITH,

12
Case 1:19-cr-00599-CCB Document1 Filed 12/18/19 Page 13 of 13

.(a} cannot be located upon the exercise of diligence;

(b) have been transferred, or sold to, or deposited with a third person;

(c} have been placed beyond the jurisdiction of the Court;

(d) have been substantially diminished in value; or

(e) have been commingled with other property which cannot be subdivided without
difficulty;

It is the intent of the United States, pursuant to Title 18, United States Code § § 981(p);
Title 28, United States Code §2461 and Title 21, United States Code § 853, to seek forfeiture of

any other property belonging to the defendant up to the value of at least $64,000.

18 U.S.C. § 981 (a)(1)(A);18 U.S.C. § 1956 (c)(7); 21 U.S.C. § 853; 28 U.S.C. § 2461(c)

Robert K. Hur -
United States Attorney He

.A TRUE BILL: ton _

"SIGNATURE REDACTED A Hendor L209

Foreperson ~~ —~+- ' ' Date

13
